Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the response filed on January 26, 2022.
Claims 15-34 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, systems and a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) receive from the course creator: QB\ 159311.00367\64636567.1Serial No. 16/945,470 Preliminary Amendment Page 6 a course objective comprising a goal to be achieved by a student taking an educational course, and a course outcome comprising a skill demonstrating at least partial achievement of a corresponding course objective, generate a course model mapping the course objective to the course outcome; automatically generate, from the course objective and  Course preparation by teachers is a certain method of organizing human activity.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of creating an educational course for use in teaching. Course preparation by teachers is a certain method of organizing human activity. The recitations of “from the course creator client device”, “generate a second GUI automatically prepopulated with data from the course model and including the course outline, the lesson plan, and the course syllabus”, “execute a database command storing the course objective, the course outcome, and the course model in a database coupled to the network”, “automatically execute a database command updating the course model” do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0063].  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of updating a model are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.   
Dependent claims 16-21, 23-29 and 30-34 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant argues that the claims integrate the judicial exception into a practical application because they store information, provide network access, convert information, generate information and transmit the generated information.  Applicant argues that the instant are similar to those of claim 1, example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). 
The Examiner respectfully disagrees.  Example 42, claim 1 was sited as eligible because the transmission step resulted in the integrated of the abstract idea through the practical application of providing immediate access to each user to up-to-date patient information.
In the instant case, the claims merely result in updating the course model.  There is no employment of the course model claimed, thus there is no practical application of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 15-18, 20-25, 27-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hartenberger (US Pat. No. 7,362,97)  in view of Shaffer et al. (US Pub. No. 2013/0325665).
Claims 15, 22 and 29: Hartenberger discloses
a database coupled to a network and storing: (C7; L27-29)
a plurality of course objectives, a plurality of course outcomes, (C6; L32-37: sing a song with expression) and a plurality of course models (C3; L12-17: These discipline specific concept and process diagrams provide a more efficient, sequential, and comprehensive model for developing learning experiences and assessments that will help students construct meaning rather than merely accumulate facts or complete tasks); 
generate a first graphical user interface (GUI); (Fig. 2)
transmit the first GUI to a course creator client device coupled to the network; (Fig. 2)
receive from the course creator client device: a course objective comprising a goal to be achieved by a student enrolled in an educational course, and a course outcome comprising a skill demonstrating at least partial achievement of a corresponding course objective, (Fig. 4: course objection: “TO KNOW”; outcome: “TO DO” (skill objective; sing a song)).
generate a course model mapping the course objective to the course outcome; (Fig. 4; C4; L31-34; L44-58 and C5; L5-40: Hartenberger uses the term “align” which is understood as mapping.  For example, “sample indicators of success that have been aligned to the descriptor are available and listed as sample indicators of success”; “the user is able to align the local objectives with…grade-level expectations…which are sometimes referred to as benchmarks”.)
execute a database command storing the course objective, the course outcome, and the course model; (Fig. 4; C4; L5-7: a user can select to view and edit details of a course from The Examiner understands the list of courses as storing the course in a database. The Examiner further understands that in order to generate the “ACTIVITY WORKSHEET” for the “Fine Arts – Music” that the associations created using GUI disclosed in Fig. 2 and 3 that the inputs were stored.
automatically generate, from the course objective and the course outcome, as output from the course model, a course outline, a lesson plan; (Fig. 4) 
transmit the second GUI to the course creator client device; (Fig. 4).
generate a second GUI automatically prepopulated with data from the course model and including the course outline, the lesson plan, and the course syllabus; (Fig. 4)
receiving course information from the interface pages that is entered by the educator (Fig. 2-6)
automatically updating the course model database entry with the course information. (Fig. 2 and C4; L25-27).
Hartenberger discloses computers and a computer network (processors are inherent in a computer) (C3; L52) but does not disclose a server, or a course syllabus.
Shaffer, however, discloses automatically building a syllabus after necessary course information has been entered by the teacher. (P[0169]).  Shaffer discloses a server. (Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an automatic syllabus builder and a server, as disclosed by Shaffer in the system disclosed by Hartenberger, for the motivation of providing a method of enabling a teaching party to build and manage a course (Shaffer; P[0155]).  Servers are an obvious element of a computer network.
Claims 16, 23 and 30:  Hartenberger discloses a lesson presentation, syllabus, course topics list (Fig. 4), course outline (Fig. 10 ) and a lesson structure (Fig. 6).
Claims 17, 18, 24, 25, 31 and 32:
Shaffer, however, discloses at [0079]: In one exemplified aspect, learning and feedback relationships exist between learners/candidates and teachers/coaches. In order to facilitate group learning, feedback and project work, the system can also allow administrators to assign groups of learners and teachers (unlimited numbers) to each other, and a shared workspace that the group has access to which appears within their personal portals. This permits them to share information and upload/download and give feedback on group documents, as well as chat with each other and make updates in real time. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving course input from a secondary source, as disclosed by Shaffer in the system disclosed by Hartenberger, for the motivation of providing a method of enabling a teaching party to build and manage a course (Shaffer; P[0155]) that also facilitates group learning (Shaffer; [0079]).  
Claims 20, 27 and 34:  Hartenberger discloses a hierarchy (Fig. 5).  Further, an outline, by definition, is organized according to a hierarchy of levels.

Claims 19, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hartenberger/Shaffer in view of Smithmier et al. (US Pub. No. 2011/0212430).
Claims 19, 26 and 33:  Hartenberger does not disclose a checklist or progress indicator.  
Smithmier, however, discloses a progress completion indicator. (Fig. 16; 1601).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included tracking progress, as disclosed by Smithmier in the system disclosed by Hartenberger/Shaffer, for the motivation of providing a method of helping a user understand how much work is left to complete so as to assist in time management.

Response to Arguments
Applicant’s remarks, filed January 26, 2022, have been considered but are not persuasive.
Applicant argues that Hartenberger does not teach a “server comprising a computing device coupled to the network and comprising at least one processor that can generate a course model mapping 
The Examiner notes that the OA states that Hartenberger discloses transmitting the first GUI to a course creator client device coupled to the network; (Fig. 2) and generating a course model mapping the course objective to the course outcome; (Fig. 4; C4; L31-34; L44-58 and C5; L5-40: Hartenberger uses the term “align” which is understood as mapping.  For example, “sample indicators of success that have been aligned to the descriptor are available and listed as sample indicators of success”; “the user is able to align the local objectives with…grade-level expectations…which are sometimes referred to as benchmarks”.) 
Hartenberger discloses computers and a computer network (processors are inherent in a computer) (C3; L52) but does not disclose a server, or a course syllabus.  Shaffer, however, discloses automatically building a syllabus after necessary course information has been entered by the teacher. (P[0169]).  Shaffer discloses a server. (Fig. 10).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629